Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 – 3, 5 – 12, 14, 16, and 18 - 19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for transmitting and receiving data in a wireless local area networks. Each independent claim identifies the uniquely distinct features: 

Regarding claim 1, a transmitter for transmitting data to a receiver in a wireless local area network communication system, comprising:
candidate channel determination circuitry configured to determine a candidate channel list including at least one channel being available for transmission at the transmitter;
transmitting circuitry for transmitting a request packet including said candidate channel list; and
receiving circuitry for receiving at least one response packet via at least one selected channel included in the candidate channel list from at least one receiver in response to the request packet, said at least one selected channel being available for reception at the at least one receiver,
wherein the transmitting circuitry is configured to transmit a data packet to the receiver via the at least one selected channel after receiving the response packet, and
wherein the transmitting circuitry is configured to identify at least one channel on which the response packet is received, 
 	identify a frequency of the at least one identified channel, wherein the identified frequency identifies a channel number of the at least one identified channel, 
identify the channel number of the at least one identified channel from the identified frequency of the at least one identified channel, 
derive the at least one selected channel from the identified channel number of the at least one identified channel, 
transmit the data packet via a combined channel corresponding to a combination of at least two non-contiguous channels of the derived selected channels in response to the response packet being received via at least two selected channels, the combined channel having a higher data rate and communicating more data than any one of the channels.

Regarding claim 10, a receiver for receiving data from a transmitter in a wireless local area network communication system, comprising:
receiving circuitry for receiving a request packet including a candidate channel list including at least one channel being available for transmission at the transmitter;
channel selection circuitry configured to select from the candidate channel list at least one selected channel being available for reception at the receiver, the at least one selected channel being selected such that a channel number of the at least one selected channel indicates channel availability to the transmitter, the channel number of the at least one selected channel corresponding to a frequency of the at least one selected channel; and
transmitting circuitry for transmitting a response packet via the at least one selected channel to the transmitter in response to the request packet,
wherein the at least one selected channel has a frequency that identifies the channel number of the at least one selected channel,
wherein the receiving circuitry is configured to receive a data packet from the transmitter via the at least one selected channel after transmitting the response packet, and
wherein the receiving circuitry is configured to receive the data packet via a combined channel corresponding to a combination of at least two non-contiguous channels of the selected channels in response to the response packet being transmitted via at least two selected channels, the combined channel having a higher data rate and communicating more data than any one of the channels.

Regarding claim 16, a device for transmitting data to a receiver in a wireless local area network communication system, comprising:
a candidate channel determination portion configured to determine a candidate channel list including at least one channel being available for transmission at the transmitter;
a transmitting portion for transmitting a request packet including said candidate channel list; and
a receiving portion for receiving at least one response packet via at least one selected channel included in the candidate channel list from at least one receiver in response to the request packet, said at least one selected channel being available for reception at the at least one receiver,
wherein the transmitting portion is configured to transmit a data packet to the receiver via the at least one selected channel after receiving the response packet, and
wherein the transmitting portion is configured to identify at least one channel on which the response packet is received, 
identify a frequency of the at least one identified channel, wherein the identified frequency identifies a channel number of the at least one identified channel, 
identify the channel number of the at least one identified channel from the identified frequency of the at least one identified channel, derive the at least one selected channel from the identified channel number of the at least one identified channel, transmit the data packet via a combined channel corresponding to a combination of at least two non-contiguous channels of the derived selected channels in response to the response packet being received via at least two selected channels, the combined channel having a higher data rate and communicating more data than any one of the channels.
a method for transmitting data from a transmitter to a receiver in a wireless local area network communication system, comprising:
determining a candidate channel list including at least one channel being available for transmission at the transmitter;
transmitting a request packet including said candidate channel list;
receiving at least one response packet via at least one selected channel included in the candidate channel list from at least one receiver in response to the request packet, said at least one selected channel being available for reception at the at least one receiver; and
transmitting a data packet to the receiver via the at least one selected channel after receiving the response packet,
wherein the transmitting of the data packet identifies at least one channel on which the response packet is received, 
identifies a frequency of the at least one identified channel. wherein the identified frequency identifies a channel number of the at least one identified channel, 
identifies the channel number of the at least one identified channel from the identified frequency of the at least one identified channel, derives the at least one selected channel from the identified channel number of the at least one identified channel, transmits the data packet via a combined channel corresponding to a combination of at least two noncontiguous channels of the derived selected channels in response to the response packet being received via at least two selected channels, the combined channel having a higher data rate and communicating more data than any one of the channels.
a method for receiving data at a receiver from a transmitter in a wireless local area network communication system, comprising:
receiving a request packet including a candidate channel list including at least one channel being available for transmission at the transmitter;
selecting from the candidate channel list at least one selected channel being available for reception at the receiver, the at least one selected channel being selected such that a channel number of the at least one selected channel indicates channel availability to the transmitter, 
the channel number of the at least one selected channel corresponding to a frequency of the at least one selected channel;
transmitting a response packet via the at least one selected channel to the transmitter in response to the request packet, 
wherein the at least one selected channel has a frequency that identifies the channel number of the at least one selected channel: and
receiving a data packet from the transmitter via the at least one selected channel after the transmitting the response packet,
wherein the receiving of the data packet receives the data packet via a combined channel corresponding to a combination of at least two non-contiguous channels of the selected channels in response to the response packet being transmitted via at least two selected channels, the combined channel having a higher data rate and communicating more data than any one of the channels.



The closest prior art, Gong discloses conventional method in enhanced carrier sensing for multi-channel operation, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473